DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment dated 01/26/2021 has been received and entered.  By the amendment, claims 1-11, 13-15, 17, 18, 21 and 26-28 are now pending in the application.
Claims 1-11, 13-15, 17, 18, 21 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display comprising a combination of various elements as claimed more specifically a plurality of spacers on a first base substrate, the plurality of spacers comprising a first sub spacer and a second sub spacer, a plurality of sub-pixels on the second base substrate, a first boss on the second base substrate, the first boss extending in the row direction; and a second boss on the second base substrate, wherein the second substrate comprises a first row of pixels and a second row of pixels adjacent to the first row of pixels in the column direction, and each of the first row of pixels and the second row of pixels comprises a plurality of sub-pixels sequentially arranged in the row direction; the first boss and the gate line are arranged at an interval in the column direction, and the first boss is located between the gate line and light-transmitting areas of the plurality of sub-pixels in the second row of pixels; an orthographic projection of the second boss on the second base substrate and an orthographic projection of the gate line on the second base substrate overlap, an orthographic projection of the first sub spacer on the second base substrate and an orthographic projection of the first boss on the second base substrate at least partially overlap; and 4Application No. Not Yet AssignedDocket No. P200920US00 an orthographic projection of the second sub spacer on the second base substrate is located between the gate line and light-transmitting areas of the plurality of sub-pixels in the first row of pixels as set forth in claim 1 and/or an orthographic projection of the first boss on the second base substrate and an orthographic projection of the data line on the second base substrate overlap, and an orthographic projection of the second boss on the second base substrate and an orthographic projection of the gate line on the second base substrate overlap; an orthographic projection of each of the first sub spacer and the second sub spacer on the second base substrate and the orthographic projection of the first boss on the second base substrate at least partially overlap; and 10Application No. Not Yet AssignedDocket No. P200920US00 an orthographic projection of the third sub spacer on the second base substrate and the orthographic projection of the second boss on the second base substrate at least partially overlap as set forth in claim 27.
The closest art, Ashizawa et al., US 7,385,666, only disclose a plurality of sub-pixels, a first boss (corresponding to common line CL), a second boss (corresponding to the gate line GL); Ashizawa et al. fail to disclose the relative positions between the first/second boss as claim 1, and/or the relative positions between the third sub-spacer, the first boss extending direction and the first/second sub-spacer, the first/second boss, the gate line, and the data line as claim 27.
Claims 2-11, 13-15, 17, 18, 21, 26 and 28 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871